698 S.E.2d 658 (2010)
STATE of North Carolina
v.
James Henry CONLEY.
No. 136P10.
Supreme Court of North Carolina.
June 16, 2010.
Steven Bryant, for State.
James Henry Conley, pro se.

ORDER
Upon consideration of the petition filed on the 30th of March 2010 by Defendant in this *659 matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."